DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the filing of the Application identified above including Claims filed on 09/08/2020. Claims 1 – 17 are examined.

Claim Objections
Claims 5 – 7, 9, 10 and 17 are objected to because of the following informalities:  
in line 2 of claim 5, change “an airframe” to - - the airframe - -;
in line 3 of claim 5, change “a hypersonic” to - - the hypersonic - -;
in line 3 of claim 6, change “the cross-sectional” to - - a cross-sectional - - at two places;
in line 1 of claim 7, change “the cowling” to - - a cowling - -;
in line 2 of claim 9, change “the cowling” to - - a cowling - -;
in line 2 of claim 10, change “the rounded” to - - a rounded - -;
in line 3 of claim 17, change “the cross-sectional” to - - a cross-sectional - -; and
in lines 3-4 of claim 17, change “the cross-sectional” to - - a cross-sectional - -;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a contracting and then expanding cross-sectional shape transition along the full length of the scramjet engine”.  Par. 18 appears to discuss the contracting and expanding taking place along the length of transition 146 shown in fig. 2 rather than across the full length of the engine.  Also it does not appear that there is contracting and expanding between locations 129 and 141 in fig. 3.  The metes and bounds are unclear because the public would not know the beginning and end points of the length being referred to.  Further it is not clear if the claim communicates overall 1) a contracting portion going from the beginning of the length until the beginning of an expanding portion and the expanding portion going until the end of the length, or 2) some portions of expanding and contracting portions within the recited length.
Claim 14 recites second, third and fourth fuel injection stations however there is no first fuel injection station in claims 1 and 12.  There is no discussion of the meaning of the terms second, third and fourth in applicant specification.  The metes and bounds of the claim are unclear because the public would not know how many fuel injection stations are required in order to infringe the claim.  For purposes of examination the claim is interpreted as requiring three fuel injection stations at the recited locations in claim 14.
Claim 17 recites the limitation "the rounded upstream end" in lines 2 and 6.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear what structure the rounded end is referring to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6 – 8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL “Application of Inlet Injection to a Three-Dimensional Scramjet at Mach 8” (Smart).
Regarding claim 1, Smart discloses a scramjet engine (see fig. 1 below showing scramjet engine integrated with airframe), comprising: an inlet (see fig. 1 below), a combustor (see fig. 1 below) and a nozzle (see fig. 1 below); wherein a capture shape of the inlet is configured to be smoothly integrated with a forebody of an airframe (see inlet section beginning at location “1” smoothly integrated with at the aft portion of forebody in fig. 1 below; it is smoothly integrated in a similar way of applicant fig. 1 described in applicant par. 17) of a hypersonic flight aircraft (see discussion of Mach 6 that is typically considered hypersonic on p. 829, right col., top; and “hypersonic” on p. 830, left col., top; the scramjet powerplant integrated with an airframe comprises an aircraft) or vehicle; wherein an exit shape of the nozzle is configured to be smoothly integrated with an aft body of the airframe (see exit of nozzle section in fig. 1 below where exhaust can smoothly exit the nozzle along the airframe at section 9 and wherein there is no blockage of the exhaust; it is smoothly integrated in a similar way of applicant fig. 1 as described in applicant par. 17) of the hypersonic flight aircraft or vehicle; and wherein the geometry of the scramjet engine is fixed along a full length of the scramjet engine (see p. 830, left col., bottom, describing the engine inlet as “fixed-geometry”; also there is no adjustable geometry nozzle or other adjustable geometry).

    PNG
    media_image1.png
    268
    844
    media_image1.png
    Greyscale

Regarding claim 2, Smart discloses the capture shape of the inlet and the exit shape of the nozzle are adjustable to be smoothly integrated with the airframe of the hypersonic flight aircraft or vehicle (p. 829, right col., middle: “the length of the inlet and nozzle are dictated by aerodynamic considerations (which depend largely on flight Mach number) and the required contraction ratio of the engine)”).  The length of the inlet and nozzle and thus shape of the inlet and nozzle can be adjusted to accommodate the performance requirements of different aircraft.  This is interpreted as a product by process claim.  Applicant claims a fixed geometry in claim 1 and there is no discussion in Applicant disclosure of the scramjet engine being adjustable while installed on the aircraft.
Regarding claim 4, Smart discloses the scramjet engine is self-starting at a flight Mach number of Mach 5 or greater (see “self-starting”, p. 837, left col., top).
Regarding claim 6, Smart discloses (see fig. 5 below) a smooth, contracting surface (see fig. 5 below) extending from the capture shape to a rounded inlet throat (throat is elliptical; see below in this paragraph); wherein the cross-sectional area of the throat is smaller than the cross-sectional area of the capture shape (see fig. 5 below at left and bottom showing decreasing cross sectional area); and wherein the inlet is configured to capture and compress an airflow (air is compressed as the air travels through contracting surfaces and decreasing cross section area) as the airflow flows from the capture shape to the rounded inlet throat (see p. 830, right col., middle: “Streamlines passing through the edges of the capture shape and the elliptical throat are then traced through the flowfield, and these sets of streamlines are lofted together to provide a smooth transition between the capture shape and the elliptical throat”; also see fig. 5 below)

    PNG
    media_image3.png
    188
    386
    media_image3.png
    Greyscale
[AltContent: textbox (contractingsurface)][AltContent: arrow][AltContent: arrow][AltContent: textbox ()][AltContent: textbox (smooth surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (notch)][AltContent: arrow]

Regarding claim 7, Smart discloses the cowling notch (see notch in fig. 5 above) is configured to allow spillage of the airflow from the inlet at a flight speed of Mach 5 or greater (intended use: air flow can spill over at notch when engine does not have enough capacity for all the air flow at high speeds; also see p. 831, left col., middle: “This allowed the inlet to operate at Mach 6.71, with a small amount of spillage to avoid swallowing the initial shock”).
Regarding claim 8, Smart discloses the inlet is a mixed contraction inlet (see “mixed compression” at p. 830, left col., bottom).
Regarding claim 15, Smart discloses the upstream end of the nozzle connects directly to a rounded downstream end of the combustor (both combustor and nozzle are elliptical in cross section and thus rounded, see p. 837, left col., top; also see fig. 5 above showing nozzle at downstream end of combustion chamber).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 11 and 15 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL Hypersonic Vehicles - Past, Present and Future Developments (Pezella) in view of Pub. No. US 2020/0002020 A1 (O’Brien).  Page numbers of Pezella are cited referring to “Zheng” regarding chapter 3 or “Molder” regarding chapter 5.
Regarding claims 1 and 5, Pezella discloses (see fig. 1 below from Molder-p. 2) a scramjet engine (Molder-p.1, bottom), comprising: an inlet (see “intake” in fig. 1 below showing a Busemann inlet that is introduced in Title on Molder-p.1), a combustor (see “burner” in fig. 1 below) and a nozzle (see fig. 1 below); wherein a capture shape (see shape of inlet in fig. 1 below) of the inlet is configured to be integrated with an airframe of a hypersonic flight aircraft (Molder-p.1, bottom) or vehicle; wherein an exit shape of the nozzle (see shape of nozzle in fig. 1 below) is configured to be integrated with an airframe of the hypersonic flight aircraft (Molder-p.1, bottom) or vehicle; and wherein the geometry of the scramjet engine is fixed along a full length of the scramjet engine (there is no adjustable geometry such as a variable inlet; see fig. 1 below); wherein the capture shape of the inlet comprises: a pair of side leading edges (at “1” and “i” fig. 1 below); and a pair of cowl leading edges attached to aft ends of the side leading edges that project aft and join at a cowling notch (see fig. 1 below).  Pezella is silent the capture shape of the inlet is configured to be smoothly integrated with a forebody of an airframe of the hypersonic flight aircraft; wherein the exit shape of the nozzle is configured to be smoothly integrated with an aft body of the airframe of the hypersonic flight aircraft; a bodyside leading edge that is attached directly to the forebody of an airframe of a hypersonic flight aircraft or vehicle along its full length; the pair of side leading edges attached to the ends of the bodyside leading edge that are projected aft at an angle less than 90 degrees to the forebody of an airframe of a hypersonic flight aircraft; and the pair of cowl leading edges attached to the aft ends of the side leading edges that project aft and join at the cowling notch.

    PNG
    media_image5.png
    247
    688
    media_image5.png
    Greyscale
[AltContent: textbox (throat)][AltContent: arrow][AltContent: textbox (smooth contracting shape)][AltContent: arrow][AltContent: textbox (capture shape)][AltContent: arrow][AltContent: textbox (cowl leading edges)][AltContent: arrow][AltContent: arrow][AltContent: textbox (notch)][AltContent: arrow][AltContent: textbox (curvature)][AltContent: arrow][AltContent: textbox (smooth expanding surface)][AltContent: arrow]
O’Brien teaches (see fig. 1; and fig. 3 below) a scramjet engine (par. 48) with a Busemann type inlet 20 (pars. 56, 63 and 64) and further teaches a capture shape of the inlet 20 is configured to be smoothly integrated (see fig. 1 wherein the inlet 20 is not disrupted by any type of obstruction in front of the inlet 20 such that the intake airflow can enter the intake smoothly; this is consistent with Applicant par. 17 such that air flowing along the vehicle forebody passes smoothly into and around the scramjet engine) with a forebody (see at 14 in fig. 1) of an airframe 14 of an hypersonic flight aircraft 10 (see also abstract and par. 43); wherein an exit shape of a nozzle 27 is configured to be smoothly integrated (the exhaust can smoothly exit the nozzle wherein there is no obstructions aft nozzle 27) with an aft body (body of airframe 14 just above combustor 24) of the airframe of the hypersonic flight aircraft; wherein the capture shape of the inlet 20 comprises: a bodyside leading edge (at 44 in fig. 3 below) that is attached directly to the forebody of an airframe of a hypersonic flight aircraft or vehicle along its full length (see full length of inlet 20 attached to airframe 14 in fig. 1); a pair of side leading edges (forward edges of walls 52 and 54 in fig. 3 below) attached to the ends of the bodyside leading edge (see fig. 3 below) that are projected aft at an angle less than 90 degrees (leading edges are slanted) to the forebody of an airframe of a hypersonic flight aircraft; and a pair of cowl leading edges attached to the aft ends of the side leading edges that project aft and join at a cowling notch (see fig. 3 below).

    PNG
    media_image7.png
    538
    672
    media_image7.png
    Greyscale
[AltContent: textbox (cowl leading edges)][AltContent: arrow][AltContent: arrow][AltContent: textbox (notch)][AltContent: arrow]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Pezella with the capture shape of the inlet is configured to be smoothly integrated with a forebody of an airframe of the hypersonic flight aircraft; wherein the exit shape of the nozzle is configured to be smoothly integrated with an aft body of the airframe of the hypersonic flight aircraft; a bodyside leading edge that is attached directly to the forebody of an airframe of a hypersonic flight aircraft or vehicle along its full length; the pair of side leading edges attached to the ends of the bodyside leading edge that are projected aft at an angle less than 90 degrees to the forebody of an airframe of a hypersonic flight aircraft; and the pair of cowl leading edges attached to the aft ends of the side leading edges that project aft and join at the cowling notch as taught by as taught by O’Brien in order to facilitate using inlet for compressing free stream inlet air for supersonic combustion in an environment of shocks to accomplish propulsion at supersonic and hypersonic aircraft speeds (see O’Brien pars. 42 and 45) for use with a variety of aircraft of flight vehicles (O’Brien par. 43) and providing ease of manufacturing (O’Brien par. 64).
Regarding claim 2, Pezella in view O’Brien teach the current invention as claimed and discussed above.  Pezella in view O’Brien further teach the capture shape of the inlet and the exit shape of the nozzle are adjustable to be smoothly integrated with the airframe of the hypersonic flight aircraft or vehicle (the design of the capture shape of the inlet and the exit shape of the nozzle can be adjusted to accommodate different flight vehicles;  this is interpreted as a product by process claim; see O’Brien par. 43 explaining that the inlet 20 can be integrated with a variety of air vehicles 10; Applicant claims a fixed geometry in claim 1 and there is no discussion in Applicant disclosure of the scramjet engine being adjustable while installed on the aircraft).
Regarding claim 3, Pezella in view O’Brien teach the current invention as claimed and discussed above.  Pezella further discloses the fixed geometry comprises a contracting and then expanding cross-sectional shape transition along the full length of the scramjet engine (see contraction and then expansion in fig. 1 above across the full length of scramjet engine).
Regarding claim 4, Pezella in view O’Brien teach the current invention as claimed and discussed above.  Pezella further discloses the scramjet engine is self-starting at a flight Mach number of Mach 5 or greater (intended use: the flow through the engine is supersonic for the hypersonic aircraft; see Molder-p.7, top; this recitation is interpreted in accordance with applicant par. 26).
Regarding claim 6, Pezella in view O’Brien teach the current invention as claimed and discussed above.  Pezella further discloses the inlet comprises a smooth, contracting surface (see fig. 1 above) extending from the capture shape to a rounded (the throat is at the inlet to the combustor and combustor is circular cross section, see Molder-p. 4, top and fig. 1 above) inlet throat; wherein the cross-sectional area of the throat is smaller than the cross-sectional area of the capture shape (see fig. 1 above); and wherein the inlet is configured to capture and compress an airflow as the airflow flows from the capture shape to the rounded inlet throat (see Molder-p.2, top).
Regarding claim 7, Pezella in view O’Brien teach the current invention as claimed and discussed above.  Pezella further discloses wherein the cowling notch is configured to allow spillage of the airflow from the inlet at a flight speed of Mach 5 or greater (see Molder-p.30, bottom and p.31, top).  
Regarding claim 8, Pezella in view O’Brien teach the current invention as claimed and discussed above.  Pezella further discloses wherein the inlet is a mixed contraction inlet (intended use: Pezella in view O’Brien is capable of internal and external compression; see Molder-p.34, middle).
Regarding claim 9, Pezella in view O’Brien teach the current invention as claimed and discussed above.  Pezella further discloses wherein the inlet comprises a first fuel injection station (fuel is injected to be combusted in combustor, see Molder-p.15, middle) disposed downstream of the cowling notch.  Pezella is silent the inlet comprises a first fuel injection station disposed downstream of the cowling notch.
O’Brien further teaches a fuel injection station disposed downstream of the cowling notch (fuel is added at the combustor 24, see par. 47, top, and the combustor 24 is downstream of the inlet 20, (see fig. 1) wherein the inlet 20 includes the notch, see fig. 3 above, that is a part of the inlet 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Pezella in view O’Brien with the inlet comprises a first fuel injection station disposed downstream of the cowling notch as further taught by O’Brien in order to facilitate mixing of fuel and air to provide efficient combustion for thrust of a scramjet (see O’Brien pars. 47 and 48). 
Regarding claim 10, Pezella in view O’Brien teach the current invention as claimed and discussed above.  Pezella further discloses (see fig. 1 above) wherein an upstream end of the combustor connects directly to a rounded inlet throat (a rounded throat can be the entrance at the combustor as shown in fig. 1 above wherein the combustor is circular cross section as discussed on Molder-p. 4, top of Pezella).
Regarding claim 11, Pezella in view O’Brien teach the current invention as claimed and discussed above.  Pezella further discloses (see fig. 1 above) wherein all of the airflow captured by the inlet passes through the combustor (intended use of inlet: Pezella is capable of wherein all of the airflow captured by the inlet passes through the combustor; see p. 2, middle explaining that the free stream air flow enters the inlet and is compressed while in the inlet the compressed air flow enters the combustor; this is consistent with fig. 1 above).
Regarding claim 15, Pezella in view O’Brien teach the current invention as claimed and discussed above. Pezella further discloses the upstream end of the nozzle connects directly to a rounded downstream end of the combustor (see fig. 1 above wherein the combustor or burner is cylindrical in cross section (see Molder-p.4, top) and also there is “curvature” shown at the downstream end of the combustor in fig. 1 above where the combustor connects directly to the nozzle).
Regarding claim 16, Pezella in view O’Brien teach the current invention as claimed and discussed above. Pezella further discloses (see fig. 1 above) it appears that all of the air, fuel and combustion products exiting the combustor pass through the nozzle, but does not explicitly teach all of the air, fuel and combustion products exiting the combustor pass through the nozzle.
O’Brien further teaches all of the air, fuel and combustion products exiting the combustor pass through the nozzle (fuel is added to the airflow and combustion occurs with this mixture; the combusted mixture then passes through exhaust nozzle 27; see par. 47, top).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Pezella with all of the air, fuel and combustion products exiting the combustor pass through the nozzle as taught by O’Brien in order to facilitate using all the combustion gasses to produce thrust (see O’Brien par. 47).
Regarding claim 17, Pezella in view O’Brien teach the current invention as claimed and discussed above.  Pezella further discloses the nozzle comprises a smooth, expanding surface extending from the rounded upstream end to the exit shape (see fig. 1 above); wherein it appears the cross-sectional area of the upstream end is smaller than the cross-sectional area of the exit shape (fig. 1 appears to show this however a cross sectional area is not shown); and wherein the nozzle is configured to expand the air, fuel and combustion products passing through the nozzle from the rounded upstream end to the exit shape (intended use; the combustion gasses will expand as the gassed move toward the exit shape at “7” in fig. 1).  The embodiment of Pezella in fig. 1 does not explicitly teach the cross-sectional area of the upstream end is smaller than the cross-sectional area of the exit shape.
Pezella further teaches a cross-sectional area of an upstream end is smaller than a cross-sectional area of an exit shape (see figs. 5(c) and 20(c) below of Zheng-p.5 and p.13, respectively).
[AltContent: arrow]
    PNG
    media_image9.png
    421
    936
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    314
    949
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Pezella in view O’Brien with a cross-sectional area of an upstream end is smaller than a cross-sectional area of an exit shape as further taught by Pezella in order to facilitate optimized thrust and vehicle integration (see Zheng-p. 11, bottom).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pezella in view of O’Brien, as applied to claim 1 above, and further in view of NPL “Comparison of Planar and Axisymmetric Flowpaths for Hydrogen Fueled Space Access Vehicles (Invited)” (Billig).
Regarding claim 12, Pezella in view O’Brien teach the current invention as claimed and discussed above.  Pezella further discloses wherein the combustor comprises a rounded cross-sectional area along its full length (Molder-p. 4, top), and wherein the cross-sectional area appears to increase along the length of the combustor (see fig. 1 above). Pezella is silent the cross-sectional area increases along the length of the combustor from an upstream end to a downstream end.
Billig teaches a scramjet engine (see text just above fig. 13) with a Busemann inlet (see fig. 7) and further teaches the cross-sectional area increases along the length of a combustor from an upstream end to a downstream end (see combustor in fig. 13 wherein the combustor exit to inlet area ratio was 2.0 as discussed in p. 9, left column, bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Pezella in view O’Brien with the cross-sectional area increases along the length of the combustor from an upstream end to a downstream end as taught by Billig in order to facilitate lowering shock losses and improving engine specific impulse (see p. 11, left column, middle).

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pezella in view of O’Brien and Billig, as applied to claim 12 above, and further in view of Pub. No. US 20190345895 A1 (Rathay).
Pezella in view of O’Brien and Billig teach the current invention as claimed and discussed above including rounded cross sectional area discussed in the claim 12 analysis.  Pezella is silent the combustor further comprises a backward facing step around the circumference of the rounded cross-sectional area.
Rathay teaches a scramjet engine 10 combustor (at 26 in fig. 1) and further teaches a backward facing step 16 around the circumference of a rounded cross-sectional area (combustor is cylindrical, see par. 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Pezella in view of O’Brien and Billig with the combustor further comprises a backward facing step around the circumference of the rounded cross-sectional area as taught by Rathay in order to facilitate flame stabilization during scramjet operation (see Rathay par. 31).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pezella in view of O’Brien and Billig, as applied to claim 12 above, and further in view of Rathay and US Patent 5253474 (Correa).
Pezella in view of O’Brien and Billig teach the current invention as claimed and discussed above including rounded cross sectional area discussed in the claim 12 analysis.  Pezella is silent the combustor further comprises: a second fuel injection station disposed upstream of the backward facing step; and a third fuel injection station disposed adjacent to the backward facing step; and a fourth fuel injection station disposed downstream of the backward facing step.
Rathay teaches a scramjet engine 10 combustor (at 26 in fig. 1) and further teaches a fuel injection station disposed upstream of a backward facing step 16; and Correa teaches (see fig. 6) a scramjet engine combustor 10 and further teaches a fuel injection station 20 disposed adjacent (the aft portion of the station is “adjacent” to the step; this is consistent with applicant fig. 6 at 144) to a backward facing step 14; and a fuel injection station 22 disposed downstream of the backward facing step 14.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Pezella in view of O’Brien and Billig with the combustor further comprises: a second fuel injection station disposed upstream of the backward facing step; and a third fuel injection station disposed adjacent to the backward facing step; and a fourth fuel injection station disposed downstream of the backward facing step as taught by Rathay and Correa in order to facilitate providing enough fuel for combustion to occur in the allotted short time for scramjets (see Correa col. 1, ll. 60-65) without disturbing the inlet flow (Correa col. 2, ll. 15-20) to provide stabilized combustion (Rathay pars. 2 and 3).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL “Scramjet Inlets” discloses structure similar to applicant fig. 1;
NPL “Supersonic Combustion Ramjet Missile” discloses step combustor;
NPL “Experimental Testing of an Airframe-Integrated Three-Dimensional Scramjet at Mach 10” teaches multiple fuel injection stations.
NPL “Design of an Airbreathing Second Stage for a Rocket-Scramjet-Rocket Launch Vehicle” teaches fixed geometry scramjet;
US 3807170 and 5224344 teaches fixed geometry scramjets;
US RE43731 teaches similar scramjet engine to applicant engine;
US 2007018755033 teaches related scramjet engines integrated with flight vehicle; and
US 4194519 teaches hypersonic inlet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741